EXAMINER'S AMENDMENT
This Notice of Allowance is being issued to correct an error in the Examiner’s Amendment that was mailed on 09/01/2021. In particular, the amendment to claim 3 was corrected to address the appropriate required change and claim 10, line 18 contained an extraneous period that was missed in the Examiner’s Amendment mailed 09/01/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elmer Lupton on 08/26/2021.

The application has been amended as follows: 
Claim 2, line 11: “placementin” was changed to “placement in”;
Claim 2, line 23: “device operating” was changed to “device is operating”;
Claim 2, line 26: “and at least the pair of voltage electrodes” was changed to “and the at least the pair of voltage electrodes”;
Claim 2, lines 32-33: “the first tissue voltage” was changed to “a first tissue voltage”;
Claim 2, line 35: “the second tissue voltage” was changed to “a second tissue voltage”;
Claim 3, lines 5-6 “a second set of contacts” was changed to “the second set of contacts”; 
Claim 4, line 2: “and at least the pair of voltage electrodes” was changed to “and the at least the pair of voltage electrodes”;
Claim 4, line 6: “a status” was changed to “the status”;
Claim 10, lines 3-4: “a pair of voltage electrodes” was changed to “at least a pair of voltage electrodes”
Claim 10, lines 5-6: “at least a pair of current electrodes and with at least a pair of voltage electrodes” was changed to “the at least the pair of current electrodes and with the at least the pair of voltage electrodes”
Claim 10, line 7: “the at least two current electrodes and at least two voltage electrodes” was changed to “the at least the pair of current electrodes and with the at least the pair of voltage electrodes”
Claim 10, line 9: “a pair” was changed to “the pair”
Claim 10, line 10: “a pair” was changed to “the pair”
Claim 10, lines 13-14: “the first tissue voltage” was changed to “a first tissue voltage”;
Claim 10: lines 15-16: “the second tissue voltage” was changed to “a second tissue voltage”;
Claim 10, lines 17: “the measured signals” was changed to “the measured voltages”
Claim 10, line 18: “orientation.” was changed to “orientation”
Claim 10, line 19: “after LBTI” was changed to “after the LBTI”;
Claim 10, line 31: “the second current” was changed to “a second current”;
Claim 10, line 33: “measuring the second voltage generated first” was changed to “measuring a second voltage generated at the first”;
Claim 11, lines 2-3: “the at least two current electrodes and at least two voltage electrodes” was changed to “the at least the pair of current electrodes and the at least the pair of voltage electrodes”;
Claim 11, line 6: “a pair of current electrodes” was changed to “the pair of current electrodes”;
Claim 11, lines 6-7: “a pair of voltage electrodes” was changed to “the pair of voltage electrodes”;
Claim 11, line 8: “a user” was changed to “the user”;
Claim 11, line 11: “the resulting” was changed to “a resulting”;
Claim 11, line 13: “the resulting” was changed to “a resulting”;
Claim 11, lines 14-15: “the currents passed through the tissue and the measured voltages” was changed to “the first, second, third, and fourth currents passed through the tissue and the measured resulting first, second, third, and fourth voltages”;
Claim 11, line 19: “a second set” was changed to “the second set”
Claim 12, line 3: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 12, lines 3-4: “the same first set of contacts for electrode placement as in claim 2, step a.” was changed to “the first set of contacts for electrode placement”;
Claim 12, line 5: “an AC signal” was changed to “the AC signal”;
Claim 12, line 12: “an AC signal” was changed to “the AC signal”;
Claim 12, line 19: “expected results” was changed to “the expected results”;
Claim 12, line 19: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 12, line 20: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 13, line 3: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 13, lines 3-4: “the same first set of contacts for electrode placement as in claim 2, step a.” was changed to “the first set of contacts for electrode placement”;
Claim 13, line 5: “an AC signal” was changed to “the AC signal”;
Claim 13, line 9: “a first set of contacts” was changed to “the first set of contacts”
Claim 13, line 12: “an AC signal” was changed to “the AC signal”;
Claim 13, line 16: “generated first set” was changed to “generated at the first set”;
Claim 13, line 19: “expected results” was changed to “the expected results”;
Claim 13, line 19: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 13, line 20: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 14, line 1: “measurement of signal at the first contacts” was changed to “measurement at the first set of contacts”;
Claim 14, line 3: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 14, line 5: “measurement of signal at the second contacts” was changed to “measurement at the second set of contacts”;
Claim 14, lines 6-7: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 15 is cancelled
Claim 16, line 1: “the use of a SPICE circuit” was changed to “a use of a Simulation Program with Integrated Circuit Emphasis (SPICE) circuit”;
Claim 16, line 2: “the electrical behavior” was changed to “an electrical behavior”;
Claim 16, line 3: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 17, line 1: “the use of a SPICE circuit” was changed to “a use of a Simulation Program with Integrated Circuit Emphasis (SPICE) circuit”;
  Claim 17, lines 1-2: “the electrical behavior” was changed to “an electrical behavior”;
Claim 17, line 3: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 18, line 1: “the use of a SPICE circuit” was changed to “a use of a Simulation Program with Integrated Circuit Emphasis (SPICE) circuit”;
Claim 18, lines 1-2: “the electrical behavior” was changed to “an electrical behavior”;
Claim 18, line 3: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 18, line 3: “current is” was changed to “the currents are”;
Claim 18, line 4: “and LBTI” was changed to “and the LBTI”;
Claim 18, line 6: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 18, line 6: “current is” was changed to “the currents are”;
Claim 18, line 6: “the the LBTI” was changed to “the LBTI”;
Claim 18, line 8: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 19, line 2: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 20, line 2: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 21, line 3: “known impedance characteristics” was changed to “the known impedance characteristics”;
Claim 21, line 4: “the same second set of contacts for electrode placement as in claim 3.” was changed to “the second set of contacts for electrode placement”
Claim 21, line 5: “an AC signal” was changed to “the AC signal”;
Claim 21, line 9: “a first set” was changed to “the first set”;
Claim 21, line 12: “an AC signal” was changed to “the AC signal”;
Claim 21, line 16: “generated first set of contacts” was changed to “generated at the first set of contacts”;
Claim 21, line 19: “known impedance characteristics” was changed to “the known impedance characteristics”; and
Claim 21, line 20: “known impedance characteristics” was changed to “the known impedance characteristics”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 2, the combination of the prior art, Rutkove et al. (U.S. Pub. No. 2012/0245436) (previously cited) in view of Chetham et al. (U.S. Pat. No. 9504406) (previously cited) and Freeman et al. (U.S. Pub. No. 2012/0041279) teaches a method for making calibrated localized biological transfer impedance measurements (LBTI) of a tissue using a device including a sensor with a plurality of electrodes, the plurality of electrodes including at least a pair of current electrodes and at least a pair of voltage electrodes, comprising: positioning the at least the pair of current electrodes and at least the pair of voltage electrodes in contact with the tissue at a first orientation, verifying electrical contact between (i) the tissue and the at least the pair of current electrodes, and (ii) the tissue and the at least the pair of voltage electrodes 1) indicating to a user of the device, a status of electrical contact between the tissue and at least one electrode of the plurality of electrodes; passing first tissue current through the tissue at the first AC frequency and measuring the first tissue voltage generated, passing second tissue current through the tissue at the second AC frequency and measuring the second tissue voltage generated, and analyzing the first and second tissue currents and the measured first and second tissue voltages to determine the localized biological transfer impedance (LBTI) of the tissue at the first orientation (see at least paragraphs 0009-0016, 0021, 0058-0062, 0092-0095, 0144 of Rutkove in combination with Column 9, lines 26-33, column 15, lines 48-55, and column 45, 
With regard to claim 10, the combination of the prior art, Rutkove et al. (U.S. Pub. No. 2012/0245436) (previously cited) in view of Chetham et al. (U.S. Pat. No. 9504406) (previously cited) and Freeman et al. (U.S. Pub. No. 2012/0041279) does not teach or suggest: “after LBTI measurements have been made, connecting the device to an anisotropic mesh of regularly connected impedance cells designed to produce known impedance characteristics at a first set of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791